


110 HR 127 IH: FHA Multifamily Loan Limit Adjustment

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Frank of
			 Massachusetts (for himself and Mr. Gary
			 G. Miller of California) introduced the following bill; which was
			 referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the National Housing Act to increase the
		  mortgage amount limits applicable to FHA mortgage insurance for multifamily
		  housing located in high-cost areas.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Multifamily Loan Limit Adjustment
			 Act of 2007.
		2.Multifamily housing
			 mortgage limits in high cost areasThe National Housing Act is amended—
			(1)in sections
			 207(c)(3), 213(b)(2)(B)(i), 221(d)(3)(ii)(II), 221(d)(4)(ii)(II), 231(c)(2)(B),
			 and 234(e)(3)(B) (12 U.S.C. 1713(c)(3), 1715e(b)(2)(B)(i), 1715l(d)(3)(ii)(II),
			 1715l(d)(4)(ii)(II), 1715v(c)(2)(B), and 1715y(e)(3)(B))—
				(A)by striking “140
			 percent” each place such term appears and inserting “170 percent”; and
				(B)by striking “170
			 percent in high cost areas” each time place such term appears and inserting
			 “215 percent in high cost areas”; and
				(2)in section 220(d)(3)(B)(iii)(III) (12
			 U.S.C. 1715k(d)(3)(B)(iii)(III)) by striking 206A and all that
			 follows through project-by-project basis and inserting the
			 following: 206A of this Act) by not to exceed 170 percent in any
			 geographical area where the Secretary finds that cost levels so require and by
			 not to exceed 170 percent, or 215 percent in high cost areas, where the
			 Secretary determines it necessary on a project-by-project basis.
			
